Citation Nr: 0335358	
Decision Date: 12/16/03    Archive Date: 12/24/03

DOCKET NO.  01-02 710A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Oklahoma 
City, Oklahoma


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
reimbursement or payment for the cost of unauthorized medical 
services provided in a private facility from April 20, 2000 
to April 24, 2000.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served from February 1973 to March 1979.  

This appeal arises from an August 2000 determination of the 
Department of Veterans Affairs (VA) Medical Center in 
Oklahoma City, Oklahoma, which denied reimbursement or 
payment for the cost of unauthorized medical services 
provided in a private facility from April 20, 2000 to April 
24, 2000.  
FINDINGS OF FACT

1.  The veteran's service connected disabilities are a 
condition of the skeletal system, rated 10 percent, and 
chronic pansinusitis/sinusitis, residuals of a foot injury, 
scars and paralysis of a nerve, all rated zero percent.  The 
combined service-connected rating is 10 percent.   

2.  The treatment in connection with a left renal calculus 
performed at a private facility in April 2000 had not been 
previously authorized by VA.  

3.  The treatment of a left renal calculus performed at a 
private facility in April 2000 was not for an adjudicated 
service-connected disability or for a non-service connected 
disability associated with an adjudicated service-connected 
disability.  

4.  The veteran is not a participant in a rehabilitation 
program under 38 U.S.C.A. Chapter 31.  


CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of 
unauthorized medical expenses performed at the Comanche 
County Memorial Hospital in March 2000 have not been met.  
38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 17.120 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2003).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  

In the instant case, the appellant filed his claim that is 
the subject of this appeal before the enactment of VCAA.  As 
the caselaw relating to the applicability of VCAA under this 
circumstance has been somewhat inconsistent, a brief summary 
of the law follows.  

The Court has held that the entire VCAA potentially affects 
claims pending on or filed after the date of enactment (as 
well as certain claims that were finally denied during the 
period from July 14, 1999, to November 9, 2000).  See 
generally Holliday v. Principi, supra; see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases which had been decided by the Board before the 
VCAA, but were pending in Court at the time of its 
enactment.  However, the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that only 
section 4 of the VCAA (which eliminated the well-grounded 
claim requirement) is retroactively applicable to decisions 
of the Board entered before the enactment date of the VCAA, 
and that section 3(a) of the VCAA (covering duty-to-notify 
and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").  In a more recent decision, Kuzma v. 
Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003), the Federal 
Circuit, quoting Supreme Court precedent, noted that 
"congressional enactments and administrative rules will not 
be construed to have retroactive effect unless their 
language requires this result."  Landgraf v. USI Film 
Prods., 511 U.S. 244, 272 (1994) (quoting Bowen v. 
Georgetown Univ. Hosp., 488 U.S. 204, 208 (1988)).  As 
previously held in Dyment and Bernklau, there is nothing in 
the VCAA to suggest that section 3(a) was intended to apply 
retroactively.  Accordingly, applying Karnas to section 3(a) 
of the VCAA, which makes no mention of retroactivity, would 
impermissibly require its retroactive application.  Further, 
Holliday's holding that all provisions of the VCAA have 
retroactive effect is incompatible with Dyment and Bernklau.  
While both Karnas and Holliday were not explicitly, but 
rather only implicitly, overruled in those cases, the Court 
held that "[t]oday we remove all doubt and overrule both 
Karnas and Holliday to the extent they conflict with the 
Supreme Court's and our binding authority."  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, Karnas and Holliday 
are only overruled "to the extent they conflict with the 
Supreme Court's and our binding authority."  (Emphasis 
added).  In other words, the decisions were not, or 
apparently not, overruled outright, but rather only to the 
extent they conflict with Supreme Court and Federal Circuit 
precedent.  The Board further notes that the Federal Circuit 
in Bernklau only addressed the limited matter of whether 
section 3(a) of the VCAA applies retroactively to 
proceedings that were complete before VA and were on appeal 
to the Veterans Claims Court or the Federal Circuit, and not 
whether applying section 3(a) to proceedings already 
commenced at the time of the enactment of the VCAA and still 
pending before the regional offices or the Board would 
constitute "retroactive" application of the statute.  
Moreover, the VA Office of General Counsel, after reviewing 
all of the relevant law and regulations, recently held that 
the regulatory provisions of 38 C.F.R. § 3.159 implementing 
the duty to notify and duty to assist provisions of the VCAA 
were expressly provided for retroactive application for all 
claims that were pending before VA on November 9, 2000.  As 
such, these regulatory provisions were construed to apply 
retroactively.  See VAOPGCPREC 7-2003 (Nov. 19, 2003).  
Precedent opinions of the chief legal officer of the 
Department, and regulations of the Department, are binding 
on the Board. 38 U.S.C.A. § 7104(c) (West 2002).  Therefore, 
for purposes of the present case, the Board will assume that 
the VCAA is applicable to claims or appeals pending before 
the RO or the Board on the date of its enactment.
 
VA must notify the appellant of evidence and information 
necessary to substantiate her claims and inform her whether 
she or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Review of the claims folder reveals compliance with the new 
statutory and regulatory provisions.  The VA Medical Center 
in its August 2000 letter to the veteran informed him his 
claim had been denied because he did not meet the criteria, 
specifically the treatment was not for a service-connected 
disability, the veteran was only rated as 10 percent 
disabled.  In February 2001 the VA Medical Center issued a 
statement of the case to the veteran.  It listed the evidence 
which they had received and considered in making their 
determination.  The letter also included the regulations 
governing reimbursement of unauthorized medical expenses.  
The VA Medical Center again explained why the veteran's claim 
was denied.  

The appellant was notified and aware of the evidence needed 
to substantiate his claim and the avenues through which he 
might obtain such evidence, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  Quartuccio, supra.  The records of the veteran's 
treatment at Commanche County Memorial Hospital during April 
2000 were obtained and considered by the medical center.  The 
RO was contacted and the veteran's service, service connected 
disabilities and level of rating were considered by the 
medical center.  The veteran in his responses, as 
demonstrated by his statements included in the notice of 
disagreement and substantive appeal clearly understood the 
criteria for reimbursement.  There is no indication of the 
existence of any other relevant evidence.  

Pursuant to the VCAA, VA's duty to provide a medical 
examination or obtain a medical opinion is triggered only 
when necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  In this instance the 
issue does not raise a question that would require medical 
expertise to address for that reason there is no basis for VA 
to order a VA examination or medical opinion.  The Board 
finds that VA's duty to assist the appellant with development 
of his claim has been met and there is no indication that any 
further assistance is necessary.  

In making the above determination, the Board was cognizant of 
the fact that the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has held invalid the 
provisions of 38 C.F.R. § 3.159(b)(1) which allowed a 
decision to be made before the one year period for submitting 
new evidence had expired with the proviso that if the 
information or evidence was subsequently provided within the 
one year period, then VA would readjudicate the claim.  
Paralyzed Veterans of America (PVA), et al. v. Secretary of 
Veterans Affairs, 345 F. 3d 1334 (Fed. Cir. 2003).  It is 
clear there is no additional evidence available that has not 
been obtained.  Thus, there has been no prejudice to the 
appellant that would warrant a remand, and his procedural 
rights have not been abridged.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled to 
the extent possible.  Thus, notwithstanding PVA, supra, no 
additional assistance or notification to the appellant is 
required based on the facts of the instant case, there has 
been no prejudice to him that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.

Relevant Laws and Regulations.  The admission of a veteran to 
a non-VA hospital at VA expense must be authorized in 
advance.  In the case of an emergency which existed at the 
time of admission, an authorization may be deemed a prior 
authorization if an application, whether formal or informal, 
by telephone, telegraph, or other communication, made by the 
veteran or by others in his or her behalf is dispatched to 
the VA, for veteran living in the contiguous States and 
Puerto Rico, within 72 hours after the hour of admission, 
including in the computation of time Saturday, Sunday and 
holidays.  When an application for admission by a veteran in 
one of the contiguous States in the U.S. or in Puerto Rico 
has been made more than 72 hours after admission, 
authorization for continued care at VA expense shall be 
effective as of the postmark or dispatch date of the 
application, or the date of any telephone call constituting 
an informal application.  38 C.F.R. § 17.54 (2003).  

The controlling legal authority in this matter is found in 38 
U.S.C.A. § 1728 (West 2002) and 38 C.F.R. § 17.120 (2003), 
which state that, [i]n order to be entitled to payment or 
reimbursement of medical expenses incurred at a private 
hospital without prior authorization from VA, all of the 
following must be shown:
(a) The treatment rendered was either:
(1) for an adjudicated service-connected 
disability, or
(2) for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or
(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a 
service-connected disability; and
(b) That a medical emergency existed of such nature that 
delay would have been hazardous to life or health; and
(c) That no VA or other Federal facilities were feasibly 
available and an attempt to use them beforehand or 
obtain prior VA authorization for the services required 
would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been 
refused.
38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2003).  

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") in Hayes v. Brown, 
6 Vet. App. 66 (1993), held that the statutory language made 
it clear that all three conditions must be met before 
reimbursement may be authorized.  

Factual Background.  VA records from the Urology clinic dated 
on April 19, 2000 indicate the veteran had microhematuria and 
a possible stone.  The VA physician ordered a Intravenous 
Pyelogram with a notation that it should be "ASAP" and 
asked that is be scheduled on the morning of May 4, 2000.  VA 
records from the following day indicate the veteran walked 
into the VA clinic and asked to be evaluated by a nurse.  He 
reported he had been seen at the Oklahoma City VA Urology 
clinic the previous day and been started on a new medication.  
Since he started taking the new medication he had been having 
low back pain.  The veteran was told he needed to call 
urology or go back to Oklahoma City and inform the doctor of 
his discomfort.  

A discharge summary from Commanche County Memorial Hospital 
in Lawton, Oklahoma reveals the veteran was admitted from the 
emergency room on April 20, 2000 complaining of left flank 
pain.  The veteran was taken to surgery on April 21, 2000 for 
a cystoscopy and a left ureteral stent was placed.  The 
veteran was discharged on April 24, 2000.  The discharge 
summary notes read in part as follows: "We will try and make 
arrangements for him to be seen at the VA hospital in 
Oklahoma City for further treatment of this left renal 
stone."  The veteran's chart contains the following note 
dated on April 24, 2000:  Please have discharge planner call 
VA for appointment for left renal stone."  The History and 
Physical dated on April 20, 2000 contains the following 
sentences. "He had been having hematuria off and on for some 
time and he is followed for this at the VA Hospital."  
"Plan: I discussed with the patient and will plan for a 
cysto and stent placement in the a.m. and likely refer him 
back to VA for possible lithotripsy."  The case managers 
notes dated on April 24, 2000 indicate the VA clinic was 
called for an appointment.  The veteran had an appointment 
that day with a Physician's Assistant who was to set the 
veteran up with an appointment in Oklahoma City.  A notation 
was made that the veteran agreed with the plan.  

The VA medical center received the veteran's records from 
Commanche County Memorial Hospital in May 2000.  The VA 
Medical Center denied the veteran's claim for reimbursement 
of his medical expense for treatment received at Commanche 
Memorial Hospital from April 20, 2000 to April 24, 2000 in an 
August 2000 letter to the veteran.  In the letter the VA 
Medical Center noted the criteria for reimbursement of 
unauthorized medical expenses and explained that he veteran's 
claim was denied because the treatment was not for a service-
connected disability or a condition associated with or held 
to be aggravating a service-connected disability.  They 
listed the veteran's service connected disabilities as a 
condition of the skeletal system, sinusitis or pansinusitis, 
residuals of a foot injury, scars and paralysis of a nerve.  
The combined rating of the veteran's service-connected 
disabilities was 10 percent.  

The veteran submitted his notice of disagreement with that 
determination in September 2000.  He asserted he went to the 
emergency room on April 20, 2000, after visiting the VA 
outpatient treatment clinic (VAOPC) at Fort Sill, Oklahoma.  
He was examined and referred to a urologist.  The urologist 
determined that his stone needed immediate removal.  He 
contended that an attached log recorded a call to the VA.  
The attached log on April 24, 2000 shows Ralph Wallace VAOPC 
Fort Sill was notified.  The veteran contends the log does 
not reflect the actions of the parties or reflect the subject 
of their conversation.  The veteran stated he was not able to 
drive or ride to Oklahoma City.  He followed VA instructions 
and reported to the nearest hospital.  

The VA Medical Center issued a Statement of the Case (SOC) to 
the veteran in February 2001.  It listed the veteran's dates 
of service as from February 1973 to March 1979.  It also 
listed the veteran's service connected disabilities.  The 
evidence was summarized.  The SOC informed the veteran of the 
laws and regulations applicable to his claim and why his 
claim was denied.  

The veteran submitted his substantive appeal in March 2001.  
He asserted he had a pending claim for service connection for 
nicotine addiction and secondary service connection for 
hypertension, heart disease and chronic obstructive pulmonary 
disease.  He contended his kidney stone was a residual of his 
hypertension.  He asserted that if service connection were 
granted for hypertension that VA would pay for his care as if 
it were an emergency.  He asserted that VA should pay because 
the VA physician had informed him he did not need 
hospitalization, that when he was admitted to the private 
hospital it was an emergency, that VA was informed of his 
admission on April 24, 2000, and that if service connection 
were granted for hypertension his treatment for the left 
ureteral calculus would be considered secondary to it.  

Analysis.  The admission of a veteran to a non-VA hospital at 
VA expense must be authorized in advance.  38 C.F.R. § 17.54.  
The veteran has asserted that a conversation between 
personnel at the private hospital and VA on April 24, 2000 
was about authorization of his treatment.  It is apparent in 
reviewing the record that  the subject of the conversation 
was recorded and it was not authorization of treatment, but 
instead addressed making an appointment for the veteran for 
follow-up treatment at VA.  Even if the Board were to assume 
the subject of authorization was discussed, the telephone 
call was not made within 72 hours of the veteran's admission 
to the private hospital.  The records of the Commanche 
Community Hospital indicate the veteran was admitted on April 
20.  The regulations require authorization be requested 
within 72 hours, or three days of admission.  Even assuming 
arguendo that the call was about authorization, the medical 
expenses authorized would only be from the date the call was 
received on April 24, which is the date of discharge.  The 
Board also reviewed the record for any other references to VA 
in the Commanche Community Hospital records, the references 
are only to the veteran's history of medical treatment with 
no indication anyone attempted to contact VA for 
authorization.  Based on the evidence of record the Board has 
concluded the veteran's medical treatment at the Commanche 
Community Hospital in April 2000 was not authorized by VA.  

Reimbursement is available for treatment not previously 
authorized at a non-VA facility where all of the following 
are met:  1) treatment was rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; 2) the services rendered were for an adjudicated 
service-connected disability; and 3) VA or other Federal 
facility was not feasibly available.  38 U.S.C.A. § 1728 
(West 2003).  The Court in Hayes v. Brown, 6 Vet. App. 66 
(1993), held that the statutory language made it clear that 
all three conditions must be met before reimbursement may be 
authorized.  

The regulations requiring the treatment be for service 
connected disability for reimbursement define that as being 
treatment for an adjudicated service connected disability.  
The veteran has not asserted he is service connected for the 
left ureteral calculus for which he was treated.  He has only 
asserted that the has a pending claim for service connection 
for hypertension, which he contends caused the calculus.  The 
regulation at 38 C.F.R. § 17.120(a)(1) is clear that the 
disability must be an adjudicated service-connected 
disability, that is a disability for which service connection 
has been granted.  For that reason reimbursement is not 
warranted.  

The Board has also considered whether the non-service 
disability was associated with or aggravating any of the 
veteran's service connected disabilities.  There is no 
indication in the medical record of any relationship between 
the veteran's ureteral calculus and his service-connected 
condition of the skeletal system, sinusitis or pansinusitis, 
foot injury, scars, or paralysis of a nerve.  

In addition, the veteran is not rated as totally and 
permanently disabled due to service connected disability.  
His combined disability rating is only 10 percent, and there 
is no evidence or record, and the veteran had not asserted he 
is a participant in any program of rehabilitation under 
38 U.S.C.A. Chapter 31.  

As the criteria required in 38 C.F.R. § 17.120(a) that 
treatment be for an adjudicated service connected disability 
have not been met, it is unnecessary to address whether or 
not the treatment was for a medical emergency or if federal 
facilities were unavailable.  As is explained above all of 
the criteria listed in 38 C.F.R. § 17.120(a), (b) and (c) 
must be met for VA to reimburse medical expenses not 
previously authorized at a private facility.  










ORDER

Payment or reimbursement for the cost of unauthorized medical 
expenses in connection with treatment of a left ureteral 
calculus performed at the Comanche County Memorial Hospital 
from April 20-24, 2000, is denied.  



	                        
____________________________________________
	R. F. Williams
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



